TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00141-CV


                               Barton Food Mart, Inc., Appellant

                                                 v.

                                      Nejla Botrie, Appellee




          FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
                          NO. C-1-CV-17-005785,
            THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant’s brief was originally due on June 28, 2018. On July 10, 2018, this

Court sent a notice to appellant informing it that its brief was overdue and that a failure to file a

satisfactory response by July 20, 2018, would result in the dismissal of this appeal for want of

prosecution.   To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Prosecution

Filed: August 15, 2018